          Case 1:18-cv-00797-SM Document 10 Filed 10/09/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW HAMPSHIRE

 JULIA O. FAIGEL, DMD, P.C.,                          ) Case No. 1:18-cv-00797-SM
                                                      )
                   Plaintiff,                         ) Judge Steven J. McAuliffe
 vs.                                                  )
                                                      )
 IADMD HOLDINGS, LLC,                                 )
                                                      )
                   Defendant.                         )
                                                      )
                                                      )

              Motion to Admit Christopher Ross McElwain, Esq. ​Pro Hac Vice

       Kyle McDonald, Esq., attorney for Defendant IADMD Holdings, LLC (“Defendant”) and

a member in good standing of the bar of the United States District Court for the District of New

Hampshire, hereby moves this Court to enter an order pursuant to LR 83.2(b) authorizing

Christopher R. McElwain, Esq., an attorney in good standing with, ​inter alia, ​the U.S. District

Court for the Northern District of California with whom I am actively associated in this case, to

be admitted ​pro hac vice​ to appear and practice before this Court as counsel for Defendant in this

case. The supporting affidavit of Mr. McElwain is attached hereto.



Dated: October 9, 2018                                /s/ Kyle McDonald

                                                      Kyle McDonald
                                                      NH Bar #266712
                                                      Law Office of Kyle McDonald, Esq., PLLC
                                                      2 Whitney Road, Suite 11
                                                      Concord NH, 03301
                                                      (603) 753-4033
